Case 1:19-cv-01106-DDD-MLH Document 40 Filed 06/23/20 Page 1of1PagelID#: 181

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DAUHJA VASHAD COLEMAN CIVIL ACTION NO. 19-cv-1106
VERSUS JUDGE DRELL

NORTHWESTERN STATE UNIVERSITY, ET AL MAGISTRATE JUDGE HORNSBY
JUDGMENT

For the reasons assigned in the Report and Recommendation of the Magistrate Judge
previously filed herein, and having conducted a de novo review of the record, including the
written objections filed, and concurring with the findings of the Magistrate Judge under the
applicable law;

IT IS ORDERED that Defendants’ Motion to Dismiss (Doc. 27) is granted as —
follows: all claims against Northwestern State University or the Board of Supervisors for |
the University of Louisiana System are dismissed without prejudice for lack of subject |
matter jurisdiction, and all claims against Officer Jared Hamblin are dismissed with
prejudice based on qualified immunity.

It is also noteworthy that Plaintiff's counsel contends in his opposition that a video
of the incident exists but he failed to produce a copy of the same. Accordingly, the court
can only conclude that the video would not be advantageous to Plaintiffs position.

pb
THUS DONE AND SIGNED this Z3 ~day of June 2020, at Alexandria,

SSS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

Louisiana.

 
